I cannot agree to the holding of the majority opinion in the above case.
This is a Rule 37 case in which the applicant secured from the Railroad Commission a permit to drill a second well on a 3.33-acre tract of land. The Stanolind Oil  Gas Company and others contested the granting of the permit. The trial court heard the evidence and cancelled the permit on the ground that the permitee was already receiving his fair share of the oil and that to allow him a second well on the tract in question would enable him to appropriate the oil belonging to contestants.
The Court of Civil Appeals affirmed the judgment of the trial court. 188 S.W.2d 418.
The judgment of the trial court was undoubtedly in accordance with the overwhelming weight of the evidence. One witness testified to facts which would have supported the granting of the permit, but apparently the trial court did not accept his version of the facts.
However, the majority opinion holds that the courts have no authority to set aside the findings of the Railroad Commission in a case like this. My views to the contrary are set out more fully in my dissenting opinion in M.E. Trapp et al v. Shell Oil Company, Inc., et. al, 145 Tex. 323, 198, S.W.2d 424, this day decided.
Opinion delivered May 15, 1946.